USDC IN/ND case 2:15-cr-00018-JTM-PRC document 77 filed 12/01/20 page 1 of 1


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )      No. 2:15 CR 18
                                           )
EBONY GREEN                                )

                                  OPINION and ORDER

       Defendant has moved for relief under Section 404 of the First Step Act of 2018,

H.R. 5682, 115th Cong. (Dec. 21, 2018). (DE # 74.) The First Step Act of 2018

independently authorized a district court to resentence eligible defendants as if the

statutory penalties of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, S. 1789, 111th

Cong. (Aug. 3, 2010), were in effect at the time of the original sentencing. A defendant is

eligible for a reduced sentence under Section 404(b) if he or she was sentenced for a

“covered offense,” defined in Section 404(a) as a “violation of a Federal criminal statute,

the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

Act . . . , that was committed before August 3, 2010.” First Step Act, § 404 (a), (b).

       In this case, defendant was convicted of charges involving conduct occurring in

2014. (DE # 1.) Accordingly, defendant received the benefit of the Fair Sentencing Act of

2010 when she was sentenced, and she is ineligible for further relief under Section 404

of the First Step Act of 2018. Therefore, her motion (DE # 74) is DENIED.

                                           SO ORDERED.

       Date: December 1, 2020
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT
